 

 

Case 2:18-cv-09253-JCZ-JVM Document 44-1 Filed 05/14/20 Page 1 of 11

 

E Sayre ee at E ie eee

& Complete items 1, 2, ‘and 3,

@ Print your name and address on the reverse
80 that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on-the front if space permits.

sega io Beene a DELIVERY

Lbs C1 Agent
tole | C] Addressee |
‘eceived by (Printed Name} C. Date of Delivery

Lane whi ke.

 

PAL a. ature

 

 

 

 

1. Article-Addressed to:
6 chet Co ased
gies sy A Adhacs

ices ¢. Unodinw Lannie DAD
sun “ens Zao

TORE.

9590 9403 0827 5215 4791 38 ~

  

D. Is delivery address different from item 17 Cl Yes
If ¥ES, enter delivery address below: C1.No

 

 

 

 

2. Artiola hlamber “ransiar: fram. saniina Inholl......

7018 OO40 OOOO 8743 Be99 Wadtelbatey (oR

 

3. Service Type O Priority Mall Express®
£1 Adult Signature C] Registered Mail
© Adult Signature Restricted Delivery 1) Registered Mall Restricted
ited Mail® - Delivery
Certified Mall Restricted Delivery © Return Receipt for
i Gollect on Delivery Merchandise
LG Collect-on Delivery. Restricted Delivery: Signature Confirmation™
: D Signature Confirmation

  

 

"ps Born 6811] April 2618 PSN 7540-02-000- 9053

Jover pougy

 

Domestic Return Receipt

 

 
 

Case 2:18-cv-09253-JCZ-JVM Document 44-1 Filed 05/14/20 Page 2 of 11

 

  

IN

 

 

 

First-Class Mail
Postage & Fees Paid
USPS

 

Permit No. G-10

 

          

« Sender: Please print your name, -

VASQUEZ LAW
400 Poydras Street
Ste, 900
New Orleans#t{A 70130

Seet . Ker
USPS TRACKING#

A ULOLAL UL AA

 

   

address, and ZIP+4® in this box®

 

 
ia

ecu iat

%

 

 
Case 2:18-cv-09253-JCZ-JVM Document 44-1 Filed 05/14/20 Page 4 of 11

 

 

 

 

 

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions onthe | FORM APPROVED
reverse side and supply information requested on both sides of this {| OMB-NO. 1405-0008
INJ URY, OR DEATH form, Use additional sheet(s) if mecassary. See reverse side for
additional instructions.
1. Submit to Appropriate Federal Agency: | 2: Name, address of claimant, and claimant's personal representative if any.
{See instructions on reverse). Number, Street, City, State and Zip code.
Office of Chief Counsel Kenneth W. Nasset Jessica Vasquez, Esq.
Department of Veterans Affairs 50390 Highway 1065 400 Poydras Street. Ste. 900
1500 E. Woodrow Wilson Drive Tickfaw, LA 70466 New Orleans, LA 70130
Jackson, Mississippi 39216
3: TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)
ix} MILITARY: CIVILIAN 103/05/1972 ‘Married 12/2016 4:00 p.m.

 

 

 

 

 

8, BASIS OF CLAIM (State in detail the known tacts and circumstances attending the damage, injury, or-death, identifying persons and property invetved, the place of occurrence and.
ihe cause thereof, Use additional pages if necessary).

Sea attached,

 

a. PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Cade).

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY. BE INSPECTED.
{See instructions on reverse side).

 

d10., PERSONAL INJURYMWRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR. CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM, IF OTHER FHAN. CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

See statement attached.

 

11. WITNESSES:

 

 

 

 

 

NAME ADDRESS (Number, Street, City, State, and Zip Code}
Andrea Nasset Same. as Claimant
12. {See instructions on reverse}. AMOUNT. OF CLAIM (in dollars)
12a, PROPERTY DAMAGE 12b. PERSONAL INJURY 42¢. WRONGFUL DEATH 12d. TOTAL (Failure to:specify may cause
forfeiture of your rights).
600,000.00 600,000.00

 

 

 

 

I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES. CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACGEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF. THIS.CLAIM. .

 

  

 

 

 

18a, SIGNS E OF CLAIMANT (See instructions on reverse. side}. 43b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
re ‘CIVIL. PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING: FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS.
The claimant is liable to the: United States Goverment for a civil penalty‘of not less than Fine, imprisonment, or both, (See 18 U.S.C. 287, 1004.)

$5,000. and not more than $10,000, plus 3 times the amount.of damages sustained
by the.Government. (See 34 U-S.C. 3729),

 

 

 

 

Auithorized for Local Reproduction NSN 7546-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition isnot Usable aie irene BY DEPT. OF JUSTICE

95-109

 
Case 2:18-cv-09253-JCZ-JVM Document 44-1 Filed 05/14/20 Page 5of 11

 

INSURANCE COVERAGE

 

In order that subrogation claims: may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the yehicle or property.

 

15. Do-you carry accident Insurance? C] Yes if yes, give. name and address of instirance'company (Number, Street, City, State, and Zip Code} and policy number. Na

 

18. Have you'filed a claim-with your insurance carrier in this instance, and #f-so, is it full coverage or deductible?

[| Yes DX] No

47. If deductible, state amount.

 

 

18; if a.-claim has been filed with your carrier, what. action has your insurer taken.or: proposed to'take with. reference to your claim? (It is necessary that you asceriain these facts).

 

19. Do you carry publit Hability and property damage insurance? LC] Yes ff yes, give name and address of insurance carer (Number, Street, City, State, and ZipCode). T | No

Not relevant to. the lawsuit

 

INSTRUCTIONS:

Claims presented under the Federal Tort Claims Act should be submitted directly to the. “appropriate Federal agency” whose

employee(s) was involved in the Incident. If the incident involves. more than one claimant, sach claimant should submit a separate

claim form.

Complete all items.- Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 35 OR'OTHER: WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to. completely execute this form or to.supply the requested material within
two years from the date the claim accrued may render your claim invalid. A.claim
is deemed presented when it is received. by the appropriate agency, ‘not when it is
mailed. .

{finstruction. is needed'in completing this form, the agency listed in itern #1-on the reverse
side may be contacted.. Complete regulations pertaining fo claims. asserted:under the.
Federal Tort Claims Act.can.be found in Tite 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. if more than one agency is
involved, pisase state cach agency. :

The claim may be filled by.a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to-act for the claimant: A claim presented by an agent or legal representative.
tnust be presented in the name ofthe claimant. Wthe.claimis signed by the agent or
legal representative, it must show the file or legal capacity of the person signing and be
accompanied by evidence of his/her authority to presenta claim on behalf of the claimant
as agent; executor, administrator, parent, guardian. or other representative.

If claimant intends to file for bath personal injury and. property damage, the amount for
each must.be shown in item number 12 of this form:

DAMAGES IN A SUM- CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO-HAVE OCCURRED BY REASON.-OF THE INCIDENT.
THE CLAIM. MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO. YEARS. AFTER THE CLAIM ACCRUES.

The-amount claimed should be subsiantiated by competent evidence as follows:

{a). In suppart of the claim for personal injury or death, the elaimant should. submit-a
written report by the attending physician, showing the nature and extent. of the injury, the:
nature and extent of treatmant, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching tlemized bills for medical,
hospital, or burial expenses actually incurred.

(b}) in support of claims.for damage to property; which has. been ar can be ‘economically

repaired, the. claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concerns, or, if payment has. been made, the itemized signed
receipts. evidencing payment.

(c) ln-support of claims for damage to property which is not-economically-repairable, or if

- the property is lost or destroyed, the claimant should submit statements as:to the original

cost of the property, the date of purchase, and the value of the property, both before and
after the accident. ‘Such statements should.be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type.of property darnaged, or by

| two or more competitive pidders, and should be certified as-being just and correct.

ig Failure to specify-a sum certain will render your claim invalid and may result in
forfeiture of your rights.

 

PRIVACY. ACT NOTICE.

This Notice-is provided in acvordance with the Privacy Act; 5 U.S.C. 552a(e}(3), and
concerns the information requested in the letter to which:this Notice is attached.
A. Authority: The requested information.is solicited pursuant to-one-or more ofthe
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28-U.S.C. 2671 ef seq., 28 CFR.
Part 14.

 

B.. Principal Purpose: The information requested is to be used. in-evaluating claims.

C. Robtine User Sée the Notices of Systems of Records for the agency to whorn you are
subraitting this form for this information.

DL Effect of Failure to Respond: Disclosure is valintary. However, failure to supply the
requested information or to-execute-the form may render your claim."invalid."

 

 

PAPERWORK REDUCTION ACT NOTICE

This notice is. solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reparting burden for'this collection of informaticn is estimated to average 6 hours per
response, inchiding the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and. completing and reviewing the‘ collection of
information. Send-comments tegarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch; Attention: Paperwork Reduction Staff, Civil Division, U.S: Department of Justice, Washington, DC. 20530 or.ta the. Office of Management and Budget Do not mail completed

form(s):to these addresses.

 

STANDARD FORM 95 REV. (2/2007) BACK

 

 

 
Case 2:18-cv-09253-JCZ-JVM Document 44-1 Filed 05/14/20 Page 6 of 11

On May 13, 2009 Mr. Nasset presented with shortness of breath and an
abnormal EKG.

On September 3, 2010, Dr. Carla Luschen, Mr. Nasset’s primary care physician
was contacted by Dr. Kalavally Siriharan, the cardiac specialist, to advise that the day
before, Mr. Nasset had a myocardio ischima and was rated 43% for his left ventricle
ejection fraction after an angiogram and stress test. The myocardio ischima was noted
in Mr. Nasset’s records and Mr. Nasset was told there was no blockage, that his arteries
were clear but that he had high blood pressure.

On September 13, 2016, Dr. Hugh McGrath prescribed a TNF inhibitor after
discussing two drugs, Humira and Embrel for treatment of Mr. Nasset’s diagnosis of
Psoriatic arthritis. Dr. McGrath stated that the Humira could be taken weekly and that
any adverse effects could be resolved quicker as it would metabolize through the
system faster. Since Mr. Nasset had never been on a TNF inhibitor it would be a safer
choice. Dr. McGrath also stated that Embrel would be taken once every two weeks and
would take more time to metabolize through the body. Mr. Nasset understood that he
would be given Humira and not the Embrel as he had never been on a TNF inhibitor
before. Mr. Nasset consented to administration of the Humira.

On October 19, 2016, the medication was mailed to the house, but instead of
being Humira, the medication was Embrel. Mr. Nasset called Dr. McGrath’s nurse to
question the medication change and the Nurse advised that it was the correct

medication. Mr. Nasset was never informed of the side effects of Embrel.

 

 
Case 2:18-cv-09253-JCZ-JVM Document 44-1 Filed 05/14/20 Page 7 of 11

On October 20, 2016, after two days of taking the Embrel injections, Mr. Nasset
had a spot on his leg appear which was red and warm to the touch. He called in to the
R.N. Sandra Godfrey and reported the reaction. She instructed that if he ran a fever, to
go to the E.R. and to put an ice pack on the area. Nurse Godfrey did not ask Mr. Nasset
to come in for a physical examination nor monitored Mr. Nasset.

November 3, 2016, Mr. Nasset called the R.N. Sandra Godfrey and requested to
be taken off the Enbrel and to be put on Humira because the Embrel did not give any
relief for periods of time for the stiffness in joints and burning sensation of the feet.
Rather than monitor Mr. Nasset carefully and/or using caution with Embrel, Mr. Nasset
was told to continue the drug by the Nurse.

On March 6, 2017, Mr. Nasset saw Dr. Marcia Davila and advised her that he
was on Embrel and the frequency he was taking the Embrel. Dr. Davila was aware of
the cardiac conditions but did not advise Mr. Nasset of any risk or potential risk to the
aggravation of this cardiac condition from the use of Embrel.

On June 5, 2017, Mr. Nasset saw Dr. Manuel Vargas and Dr. Nkechinyere
Emejuaiwe who disagreed with the diagnosis of psoriatic arthritis but continued with the
treatment of Embrel. Mr. Nasset was asked how frequently he was taking it and he
advised that he taking it biweekly. Dr. Vargas stated that Mr. Nasset was prescribed the
medication for weekly use and that Mr. Nasset should take it as prescribed.

Mr. Nasset started taking the Embrel weekly as prescribed starting on
Wednesday, June 6, 2017. On Sunday, Mr. Nasset had an anaphylactic reaction and
ended up in the Emergency Room. On June 13, 2017 he was hospitalized for three

days and advised that he had congestive heart failure and a myocardial infarction. Dr.

 

 
Case 2:18-cv-09253-JCZ-JVM Document 44-1 Filed 05/14/20 Page 8 of 11

Margaret Maxi and Dr. Meredith Barr advised that the Embrel was the cause of the
myocardial infarction. Mr. Nasset was also informed that the anaphylactic reaction could
have been from the Embrel as a precursor to the myocardial infarction as both are
known side effects of Embrel.

Mr. Nasset is submitting a claim for breach of standard of care for the actions
of Dr. Marcia Davila, Dr. Hugh McGrath, Dr. Manuel Vargas and Dr. Nkechinyere
Emejuaiwe for prescribing a drug known to cause congestive heart failure when Mr.
Nasset’s medical records clearly document previous cardiac problems resulting in the
worsening of his heart condition.

The Louisiana Supreme Court in Pfiffner v. Correa, has set forth the standard for
recovery and liability in medical malpractice claims as follows:

“Revised Statute 9:2794 sets forth the burden of proof imposed upon the plaintiff
in establishing his malpractice claim. The plaintiff must prove by a preponderance of the
evidence:

(1) The degree of knowledge or skill possessed or the degree of care ordinarily
exercised by physicians, licensed to practice in the state of Louisiana and
actively practicing in a similar community or locale and under similar
circumstances; and where the defendant practices in a particular specialty and
where the alleged acts of medical negligence raise issues peculiar to the
particular medical specialty involved, then the plaintiff has the burden of proving
the degree of care ordinarily practiced by physicians, within the involved medical
specialty.

(2) That the defendant either lacked this degree of knowledge or skill or failed to

use **8 reasonable care and diligence, along with his best judgment in the

application of that skill.

(3) That as a proximate result of this lack of knowledge or skill or the failure to

exercise this degree of care the plaintiff suffered injuries that would not otherwise
have been incurred. See La.Rev.Stat.Ann. § 9:2794(A) (West 1991).

 
Case 2:18-cv-09253-JCZ-JVM Document 44-1 Filed 05/14/20 Page 9 of 11

Thus, the plaintiff must establish the standard of care applicable to the charged
physician, a violation by the physician of that standard of care, and a causal connection
between the physician's alleged negligence and the plaintiffs injuries resulting
therefrom.” Pfiffner v. Correa, 94-0924 (La. 10/17/94), 643 So. 2d 1228, 1233.

“The jurisprudence has also recognized that there are situations in which expert
testimony is not necessary. Expert testimony is not required where the physician does
an obviously careless act,” /d.

“Likewise, where the defendant/physician testifies as to the standard of care and
his breach thereof, see, e.g., Riser v. American Medical Int'l Inc., 620 So.2d 372, 377
(La.CtApp. 5th Cir.1993), or the alleged negligence consists of violating a statute
and/or the hospital's bylaws, see, e.g., Hastings, 498 So.2d at 72 expert testimony is
also unnecessary to establish a malpractice claim.” Pfiffner v. Correa, 94-0924 (La.

10/17/94), 643 So. 2d 1228, 1234.

“We hold that expert testimony is not always necessary in order for a plaintiff to
meet his burden of proof in establishing a medical malpractice claim. Though in most
cases, because of the complex medical and factual issues involved, a plaintiff will likely
fail to sustain his burden of proving his claim under LSA-R.S. 9:2794's requirements
without medical experts, there are instances in which the medical and factual issues are
such that a lay jury can perceive negligence in the charged physician's conduct as well
as any expert can,” Pfiffner v. Correa, 94-0924 (La. 10/17/94), 643 So. 2d 1228, 1234.

Additionally, the circuit courts have also provided the standard citing the Pfiffner
Supreme Court case as follows: the court stated "To successfully establish a claim for

medical malpractice, a plaintiff must prove, by a preponderance of the evidence: 1) the

 

 

 

 
Case 2:18-cv-09253-JCZ-JVM Document 44-1 Filed 05/14/20 Page 10 of 11

standard of care applicable to the defendant; 2) that the defendant breached that
standard of care; and 3) that the resulting injury was a proximate cause of the breach.”
La. R.S. 9:2794; Roberts v. Marx, 47-658 (La.App.2d Cir.01/16/13), 109 So.3d 462, writ
denied, 13-0649 (La.04/26/13), 112 So.3d 847.Elledge v. Williamson, 48,644 (La. App.
2 Cir. 1/15/14), 132 So. 3d 432, 438.

“Plaintiff is generally required to produce expert testimony in a medical
malpractice action to establish the applicable standard of care and to determine whether
that standard was breached, except where the negligence is so obvious that a lay
person can infer negligence without the counsel of expert testimony. Roberts, supra.
There are instances in which expert testimony is not required in order for the plaintiff to
sustain his burden under La. R.S. 9:2794.

The exception exists in cases where the medical and factual issues are such that
a lay person can perceive negligence in the physician's conduct as well as any expert.
Pfiffner v. Correa, 94-0924 (La.10/17/94), 643 So.2d 1228 Elledge v. Williamson,

48,644 (La. App. 2 Cir. 1/15/14), 132 So. 3d 432, 438.

La. Stat. Ann. § 40:1231.1

(13) “Malpractice” means any unintentional tort or any breach of contract based on
health care or professional services rendered, or which should have been rendered, by
a health care provider, to a patient, including failure to render services timely and the
handling of a patient, including loading and unloading of a patient, and also includes all
legal responsibility of a health care provider arising from acts or omissions during the
procurement of blood or blood components, in the training or supervision of health care
providers,La. Stat. Ann. § 40:1231.1

(22) “Tort” means any breach of duty or any negligent act or omission proximately
causing injury or damage to another. The standard of care required of every health care
provider, except a hospital, in rendering professional services or health care to a
patient, shall be to exercise that degree of skill ordinarily employed, under similar

 
Case 2:18-cv-09253-JCZ-JVM Document 44-1 Filed 05/14/20 Page 11 of 11

circumstances, by the members of his profession in good standing in the same
community or locality, and to use reasonable care and diligence, along with his best
judgment, in the application of his skill. La. Stat. Ann. § 40:1231.1

LSA-R.S. 9:2794

§ 2794. Physicians; malpractice; burden of proof; jury charge; physician witness
expert qualification

A. In a malpractice action based on the negligence of a physician licensed under R.S.
37:1261 et seq., the plaintiff shall have the burden of proving:

(1) The degree of knowledge or skill possessed or the degree of care ordinarily
exercised by physicians, licensed to practice in the state of Louisiana and actively
practicing in a similar community or locale and under similar circumstances; and where
the defendant practices in a particular specialty and where the alleged acts of medical
negligence raise issues peculiar to the particular medical specialty involved, then the
plaintiff has the burden of proving the degree of care ordinarily practiced by physicians,
within the involved medical specialty.

(2) That the defendant either lacked this degree of knowledge or skill or failed to use
reasonable care and diligence, along with his best judgment in the application of that
skill.
(3) That as a proximate result of this lack of knowledge or skill or the failure to exercise
this degree of care the plaintiff suffered injuries that would not otherwise have been
incurred. La. Stat. Ann. § 9:2794

The evidence presented through Mr. Nasset’s prior medical history and the
documented records of his treatment through 2017 indicate that the VA physicians
acted negligently in prescribing Embrel to treat a patient with preexisting cardiac

conditions. As a result Mr. Nasset seeks $600,000 for compensatory, pain and

suffering, and future medical damages.

 
